Citation Nr: 0812603	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  06-25 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The veteran served on active duty from August 1948 to May 
1952.  He died in March 2004.  The appellant is the veteran's 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.


FINDING OF FACT

Competent clinical and medical opinion evidence of record 
establishes that it is at least as likely as not that post-
traumatic stress disorder (PTSD) caused or contributed 
substantially or materially to the veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further notice or 
development is needed with respect to this matter.

Law and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312.  
For a service connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service connected disability to constitute a contributory 
cause, it is not sufficient to show that it causally shared 
in producing death, but it must be shown that there was a 
causal connection.  Id.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The amendments made by section 8052 of the Omnibus Budget 
Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388-351, which are applicable to claims filed 
after October 31, 1990, prohibit the payment of compensation 
to a veteran under 38 U.S.C. § 1110 or 1131 for service-
connected disability for a disability that is a result of a 
veteran's own abuse of alcohol or drugs, and they preclude 
direct service connection of a substance-abuse disability for 
purposes of all VA benefits, including dependency and 
indemnity compensation.  The amendments do not preclude 
service connection under 38 C.F.R. § 3.310(a) of a substance-
abuse disability that is proximately due to or the result of 
a service-connected disease or injury.  A substance-abuse 
disability caused by a service-connected disability can be 
service connected under section 3.310(a) for purposes of all 
VA benefits.  See VAOPGCPREC 7-99.  VA may award dependency 
and indemnity compensation to a veteran's survivors based on 
either the veteran's death from a substance-abuse disability 
secondarily service connected under 38 C.F.R. § 3.310(a) 
(entitlement established under 38 U.S.C. § 1310) or based on 
a veteran's death while in receipt of or entitled to receive 
compensation for a substance-abuse disability secondarily 
service connected under section 3.310(a) and continuously 
rated totally disabling for an extended period immediately 
preceding death (entitlement established under 38 U.S.C. 
§ 1318).  VAOPGCPREC 7-99. 

Similarly, neither 38 U.S.C. § 1103(a), which prohibits 
service connection of a disability or death on the basis that 
it resulted from injury or disease attributable to the use of 
tobacco products by the veteran during service, nor VA's 
implementing regulations at 38 C.F.R. § 3.300, bar a finding 
of secondary service connection for a disability related to 
the veteran's use of tobacco products after the veteran's 
service, where that disability is proximately due to a 
service-connected disability that is not service connected on 
the basis of being attributable to the veteran's use of 
tobacco products during service.  Further, the secondary 
disability may be considered as a possible basis for service 
connection of the veteran's death, applying the rules 
generally applicable in determining eligibility for 
dependency and indemnity compensation.  See VAOPGCPREC 6-
2003.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

The veteran's active duty included 2 years and 6 months of 
overseas duty.  His DD Form 214 indicates that he was a field 
artilleryman.  He served in the 24th Infantry Division in 
Korea during the Korean Conflict.  Credible documentation 
received from the appellant in April 2007 indicates that the 
24th Infantry Division was "the first American ground combat 
unit to be committed" when the Korean Conflict began in July 
1950.  A service medical record corroborates the veteran's 
service in Korea, indicating that in November 1950 the 
veteran injured the left finger of his right hand and was 
treated at a field artillery aid station in Korea when trails 
of a 155mm gun dropped on his finger.  His decorations 
include the Distinguished Unit Emblem-Bronze Star Medal, for 
service with the 24th Infantry Division in Korea.  

At the time of the veteran's passing, he was service-
connected for PTSD, based on combat experiences in Korea.  
His PTSD was rated as 10 percent disabling effective 
September 1990; 30 percent disabling effective November 1997; 
and 70 percent disabling effective from July 2000 until the 
time of his death.  He was also service-connected for left 
lumbar strain, rated as noncompensably disabling.  In 
addition, he was in receipt of a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU), effective July 2000, based on disability 
due to PTSD.

At a VA psychiatric examination in November 1990, the veteran 
was noted to have serious heart disease, but was smoking one 
package of cigarettes per day despite his serious heart 
disease.  He had a history of very heavy drinking.  He had 
not had anything to drink for several weeks, but confided 
that he may drink again.  He was noted to have had three-
quarters of his stomach removed, and to have undergone 
significant cardiovascular surgery as well.  On mental status 
examination, he looked at least 10 years older than his 
stated age.  The examiner opined that "there is definite 
evidence in the history and interview of years of marked 
post-traumatic stress disorder..."   The examiner further 
opined that "continuous alcohol abuse has also been a factor 
in his psychiatric status, but he drank alcohol to alleviate 
his post-traumatic anxiety when his Librium was ineffective 
or not taken because of feared effects on his alertness at 
work.  Only his relatively recent cardiac illness has brought 
these other psychiatric problems to the attention of VA."  
The psychiatric diagnoses were PTSD; alcohol abuse disorder, 
continuous; and secondary dysthymic disorder.    


VA records of treatment associated with the claims files 
indicate that the veteran drank and smoked heavily for many 
years prior to and subsequent to the November 1990 VA 
examination, up until the time of his death in March 2004, 
with unsuccessful intermittent efforts to stop, most notably 
during VA hospitalization and treatment from January 2002 to 
March 2002.  

The veteran's death certificate, with medical certification 
provided by Erich J. Quidzinski, D.O., shows that the 
veteran's immediate cause of death in March 2004 was chronic 
obstructive pulmonary disease/emphysema, due to or as a 
consequence of smoking.  Coronary artery disease was listed 
as an other significant condition contributing to death.

In December 2004, the RO received a medical opinion in 
support of the appellant's claim from Dr. Quidzinski, the 
physician who provided the medical certification for the 
veteran's death certificate (see directly above).  Records of 
treatment received with the medical opinion from Dr. 
Quidzinski reflect that he had treated the veteran 
extensively as a primary care physician, from at least as far 
back as September 1999 up until the time of the veteran's 
death in March 2004.  Dr. Quidzinski indicated that the 
veteran had a heart condition, and that the veteran's heart 
condition resulted in a propensity for chronic obstructive 
pulmonary disease.  He indicated that the veteran was a heavy 
smoker and had a drinking problem, and that the veteran's 
smoking contributed to his emphysema.  He noted that the 
veteran had coronary artery disease with subsequent bypass 
surgery.  He indicated that it was as likely as not that the 
veteran's PTSD caused him to have excessive anxiety, which 
contributed to his heart condition and surgeries.  He further 
indicated that it was as likely as not that the veteran's 
PTSD caused the veteran to be an alcoholic and heavy smoker, 
and that the culmination of PTSD and the addictions caused by 
the PTSD precipitated his death.  He elaborated that he could 
not say for certain that PTSD contributed to the veteran's 
heart condition.  However, he did state unequivocally that 
the veteran's anxiety was related to his PTSD, and that his 
anxiety was related to his drinking and heavy smoking, which 
contributed to his death.

In a VA medical opinion received in October 2005, the 
reviewing psychologist introduced his opinion by noting that 
he had never had the opportunity to interview the veteran, so 
that his opinion was based solely on the historical records.  
He prefaced his opinion by stating that, "[u]nfortunately, 
without being able to specifically interview the veteran, to 
get further specific information regarding his smoking as 
[it] may related to his military or PTSD, this writer's 
opinion is based solely on the historical records..."  Based 
this review, he opined that the veteran had never intended to 
try to quit smoking, and that the veteran's smoking was not 
related to his PTSD.  He neglected to note that the veteran's 
death certificate had listed coronary artery disease as a 
contributing cause of death, and did not discuss the effect 
of the veteran's PTSD on his coronary artery disease.  The VA 
psychologist also did not discuss the effect of the veteran's 
heavy drinking may have had on the cause of his death.  
Rather, his opinion focused extensively and almost 
exclusively on whether the veteran's PTSD caused his smoking.  
In his analysis, he asserted that the veteran did "not make 
attempts to work with his primary care physicians or even 
with a psychologist in a smoking cessation program in an 
attempt to quit smoking."  However, in offering this 
opinion, he overlooked the veteran's participation in a VA 
smoking cessation program in March 2002, two years prior to 
the veteran's death, and shortly after January 2002 in-
patient VA alcohol abuse treatment.  The veteran was 
similarly noted by a VA clinician in March 2002 to be using a 
nicotine patch in connection with the smoking cessation 
program, and to feel that the patch was working.  At that 
time, the veteran had stopped smoking for 10 days, and was 
noted to be doing well on the patches.  In light of the 
foregoing, the Board finds the October 2005 opinion of the VA 
psychologist covers too little ground and contains too many 
omissions to be of substantial probative weight in this 
matter.

Of greater probative weight is the opinion of the October 
1990 VA examiner who found that the veteran's heavy drinking 
was caused by his PTSD and had resulted in significant 
deterioration of the veteran's appearance and health, and the 
opinion of the veteran's treating physician over the 
veteran's last 4 to 5 years, that the cause of the veteran's 
death was as likely as not a result of his PTSD in several 
ways, and was more certainly related to his death insofar as 
his anxiety resulted in drinking and heavy smoking that 
contributed to his death.  These clinicians had the 
opportunity to observe the veteran personally in making their 
findings.  Their reports reflected a more accurate picture 
and understanding of the veteran's overall mental and 
physical health.  Further, Dr. Quidzinski, a licensed 
physician, had the opportunity to observe the veteran over 
several years prior to his death, and was the physician who 
medically certified the veteran's death certificate.  The 
Board therefore affords the opinion of this physician a high 
degree of probative weight.  Finally, a detailed review of 
the record shows frequent references over the past 40 years 
to there being a relationship between the symptoms of the 
veteran's psychiatric disorder and his abuse of alcohol.  See 
Consultation Record from Bellin Memorial Hospital, dated in 
February 1980, and a Medical Status report from Tomah VA 
Hospital, dated in April 1966.  As such, the Board finds that 
the evidence is at least in equipoise as to whether the 
veteran's service-connected PTSD either caused or contributed 
substantially or materially to the veteran's death.  
Accordingly, entitlement to service connection for the cause 
of the veteran's death is warranted.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


